IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-68,051-03


                   EX PARTE ALFREDO MURILLO CHAVEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1950-C IN THE 112th DISTRICT COURT
                             FROM SUTTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

burglary of a habitation and sentenced to imprisonment for sixty years.

        On January 26, 2017, an order designating issues was signed by the trial court. The habeas

record has been forwarded to this Court prematurely. We remand this application to the 112th

District Court of Sutton County to allow the trial judge to complete an evidentiary investigation and

enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: February 15, 2017
Do not publish